


EXHIBIT 10.5

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(for Non-Employee Directors)

 

MTR Gaming, Inc.

2010 Long Term Incentive Plan

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of the
[      ] day of [                  ], 2010 (the “Date of Grant”), between MTR
Gaming, Inc. a Delaware corporation (the “Company”), and [NAME], a Non-Employee
Director (the “Participant”), is made pursuant to the terms of the Company’s
2010 Long Term Incentive Plan (the “Plan”).  Capitalized terms used herein but
not defined shall have the meanings set forth in the Plan.

 

Section 1.                                            Restricted Stock Unit
Award.  The Company grants to the Participant, on the terms and conditions
hereinafter set forth, an award of 30,000 Restricted Stock Units (the “RSUs”). 
The RSUs are notional, non-voting units, which will entitle the Participant to
receive payments, subject to the terms hereof, in shares of Common Stock on the
payments dates specified in Section 2 hereof.

 

Section 2.                                            Payment of Award.  The
RSUs shall at all times be fully vested and nonforfeitable, and shall be paid
upon the earlier to occur of (i) the Participant’s termination of Service, and
(ii) a Change in Control.  The RSUs shall be paid by the Company by delivering
to the Participant a number of shares of Common Stock equal to the number of
RSUs that become payable upon that applicable payment date.

 

Section 3.                                            Restrictions on Transfer. 
Neither this Agreement nor any RSUs covered hereby may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company.

 

Section 4.                                            Investment
Representation.  Upon the acquisition of the RSUs or Common Stock at a time when
there is not in effect a registration statement under the Securities Act of 1933
relating to the Common Stock, the Participant hereby represents and warrants,
and by virtue of such acquisition shall be deemed to represent and warrant, to
the Company that the RSUs or Common Stock shall be acquired for investment and
not with a view to the distribution thereof, and not with any present intention
of distributing the same, and the Participant shall provide the Company with
such further representations and warranties as the Company may require in order
to ensure compliance with applicable federal and state securities, blue sky and
other laws.  No RSUs or Common Stock shall be acquired unless and until the
Company and/or the Participant shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire the RSUs or Common Stock pursuant to an exemption from registration
under the applicable securities laws.  Any determination in this connection by
the Committee shall be final, binding and conclusive.  The Company reserves the
right to legend any certificate or book entry representation of the Common Stock
conditioning sales of such shares upon compliance with applicable federal and
state securities laws and regulations.

 

1

--------------------------------------------------------------------------------


 

Section 5.                                            Adjustments.  The RSUs
granted hereunder shall be subject to the provisions of Section 4.3 of the Plan
relating to adjustments for recapitalizations, reclassifications and other
changes in the Company’s corporate structure.

 

Section 6.                                            No Right of Continued
Service.  Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continued Service.

 

Section 7.                                            Limitation of Rights.  The
Participant shall not have any privileges of a shareholder of the Company with
respect to the RSUs awarded hereunder, including without limitation any right to
vote shares underlying the RSUs or to receive dividends or other distributions
in respect thereof until the date of the issuance to the Participant of a share
of Common Stock in payment of the RSUs.

 

Section 8.                                            Construction.  This
Agreement and the RSUs granted hereunder are granted by the Company pursuant to
the Plan and are in all respects subject to the terms and conditions of the
Plan.  The Participant hereby acknowledges that a copy of the Plan has been
delivered to the Participant and accepts the RSUs hereunder subject to all terms
and provisions of the Plan, which are incorporated herein by reference.  In the
event of a conflict or ambiguity between any term or provision contained herein
and a term or provision of the Plan, the Plan will govern and prevail.  The
construction of and decisions under the Plan and this Agreement are vested in
the Committee, whose determinations shall be final, conclusive and binding upon
the Participant.

 

Section 9.                                            Governing Law.  This
Agreement shall be construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof.

 

Section 10.                                      Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed to be an original
but all of which together shall constitute one and the same instrument.

 

Section 11.                                      Binding Effect.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

Section 12.                                      Entire Agreement.  This
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

 

 

 

 

 

                                                                              

MTR GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Participant’s Signature

Date

 

 

 

 

 

Participant’s Name

 

address

 

 

address

 

 

3

--------------------------------------------------------------------------------
